Citation Nr: 1430612	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  12-30 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a depressive disorder, not otherwise specified.  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1998 to December 2000.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul Minnesota.  

A review of the Veterans Benefits Management System and Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  The Veteran's updated VA outpatient treatment records are located in Virtual VA.  

The Veteran requested a video hearing, but he withdrew that request in an April 2013 letter.   

The Veteran has submitted evidence directly to the Board and has waived his right to have the RO review it first by means of a September 2013 letter.

This issue was previously adjudicated in an August 2001 rating decision which became final, but the RO correctly reopened the matter, having received new and material evidence.  It is now before the Board to make a determination on the underlying issue.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board must remand for an addendum opinion. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA undertakes to provide an examination, the examination, and ensuing report, must be adequate).  

The Veteran was afforded several examinations and opinions.  But, each opinion only rejected secondary service connection for one specific disability.  One opinion rejected service connection secondary to the Veteran's back disability.  Another rejected adjustment and personality disorders as a source of secondary service connection.  As pointed out by the Veteran's representative's September 2013 argument, no opinion regarding the Veteran's headaches' possible relation to his depression has been offered.  On remand, the examiner should opine as to secondary service connection for each service-connected disability.  

As the Veteran has sought private and VA outpatient treatment in the past, on remand, any outstanding records should be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(1),(2).  In anticipation of potentially relevant findings in these medical records, the Board will also be requesting a VA medical examination in conjunction with this appeal.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must make efforts to obtain updated relevant VA treatment records.  All records obtained should be associated with the claims file.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then provide the appropriate notice and give the claimant an opportunity to respond.  

2.  The AOJ should solicit from the Veteran any private medical records in his possession and the necessary permission to contact his private medical providers.  If the Veteran grants permission, the AOJ should then obtain all updated private medical records from those providers.  The AOJ should document all steps taken to acquire these records.  If the AOJ cannot acquire the records, it must notify the Veteran and state why it was unable to acquire them.  

3.  After numbers 1 and 2 have been completed, the record should be returned to the VA examiner for an addendum opinion to address all possible methods of service connection.  The examiner must review the entire claims file, including the electronic claims and note such review in the examination report.  

The examiner must opine whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's depressive disorder is related to his active service, taking into account and commenting on the recent private examination and its positive nexus opinion.  The examination should also opine as to whether the depressive disorder is related to or aggravated by any of the Veteran's service-connected disabilities.  The opinion should comment on each of the service-connected disabilities separately.  

All opinions expressed by the examiners must be accompanied by a complete rationale, with citation to relevant medical findings.  

If the examiner is unable to provide the requested information, the claims file should be sent to another VA doctor who can provide the information requested.  If additional examination is required, it should be scheduled and the Veteran should be notified.  

4. After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 

5.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



